Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Herbach et al. (US 2013/0198807 A1, Herbach hereinafter).
For claim 1, Herbach teaches a method comprising: receiving a request for a user to perform a plurality of activities with respect to a secure document (para 0007, 0014-0015 - accessing a secure electronic document that requires authentication for access, wherein authentication request related activities are part of authentication process obtained for the user by primary or secondary authentication server wherein the authentication process is identified or modified as applicable); 
determining requirements for performing each respective activity of the plurality of activities (para 0006-0010, 0014-0015 - controlling of actions based on user and associated permissions requirements with respect to the document); 
retrieving profile data for the user; determining, based on the profile data, a subset of the activities directed to achieving a result that is reflected in the profile data (para 0009, 0014-0016 - user information including membership, online status etc., and authentication process activities based on activities of fulfilment of requirements such as document dependency, online status check etc.; also para 0121-0122 - list of keys to be removed/eliminated effectively from the request as a requirement for authentication); and 
transmitting a modified version of the request to the user, the modified version eliminating the subset from the plurality of activities (para 0009, 0014-0016, 0018, 0056 - certain requirements identified in the user authentication processes are removed or eliminated, e.g. document access is enabled eliminating the need for the user to be online, and also user information including membership, online status etc., and authentication method is modified to be document-independent, thereby eliminating such needs based on user and document attributes, and wherein the authentication request is presented to the user for fulfilling the same).

For claim 2, Herbach teaches wherein determining the respective requirements comprises: determining a document type of the secure document; identifying a requirements database corresponding to the document type; and retrieving the requirements from the requirements database (para 0046, 0050, 0056, 0087-0088, 0103, 0106 - different documents types or formats that may be viewed, or of type indicating those viewable or not viewable offline etc., and obtained from document database including access control requirements).

For claim 3, Herbach teaches the method of claim 2 as discussed above, and further teaches wherein identifying the requirements database corresponding to the type comprises: determining a jurisdiction associated with the document; and selecting the requirements database from a plurality of candidate requirements databases based on the jurisdiction (para 0016-0018, 0072, 0079, 0087, 0103, 0106 - rights or power enforced or to be exercised with regards to document access or activity associated with the document, wherein the boundary of permissions is determined based on user and document attributes fetched from the database).

For claim 4, Herbach teaches the method of claim 3 as discussed above, and further teaches wherein selecting the requirements database further comprises: determining an activity type of each respective activity; and selecting the requirements database based on the activity type (para 0008-0009 - activity type of specific authentication step; and para 0046, 0050, 0056, 0087-0088, 0103, 0106 - requirement or attributes corresponding to activity type of authentication are obtained from document database including access control requirements and respective data).

For claim 5, Herbach teaches the method of claim 3 as discussed above, and further teaches wherein determining the jurisdiction associated with the document comprises determining a jurisdiction of a sender of the request (para 0016-0018, 0048, 0077, 0079, 0087-0088, 0093, 0106 - rights or power enforced or to be exercised with regards to document access or activity associated with the document based on the user permission levels).

For claim 6, Herbach teaches the method of claim 3 as discussed above, and further teaches wherein determining the jurisdiction associated with the document comprises determining a jurisdiction of the user requested to perform the plurality of activities (para 0008-0009 - activity type of specific authentication step; and para 0046, 0050, 0056, 0087-0088, 0103, 0106 - requirement or attributes corresponding to activity type of authentication are obtained from document database including access control requirements and respective data amounting to user’s rights and corresponding authentication steps or activities).

For claim 7, Herbach teaches wherein the subset of activities are identity verification activities mandated by the requirements (para 0121-0122 - list of keys to be removed/eliminated effectively from the request as a requirement for authentication or verification; para 0009, 0014-0016, 0018, 0056 - certain requirements identified in the user authentication processes are removed or eliminated, e.g. user information including membership, online status etc., and authentication method is modified to be presented to the user for fulfilling the same).

For claim 8, Herbach teaches the method of claim 7 as discussed above, and further teaches wherein determining the subset of activities comprises: identifying previous identity verification activities of the user; comparing the previous identity verification activities of the user to the identity verification activities mandated by the requirements; and adding matching ones of the previous identity verification activities of the user to the subset (para 0009, 0014-0016, 0018, 0056, 0121 - certain requirements identified in the user authentication processes are removed or eliminated, e.g. user information including membership, online status etc., and authentication method is modified with elimination or addition of steps to be presented to the user for fulfilling the same).

As to claim 10, the claim is drawn to a non-transitory computer-readable medium comprising memory with instructions encoded thereon (para 0023, 0010, 0160), the instructions, when executed, causing one or more processors to perform the method of claim 1. Therefore claim 10 is rejected according to claim 1 as above.
As to claims 11-17, the claim limitations are similar to those of claims 2-8 respectively. Therefore claims 11-17 are rejected according to claims 2-8 respectively as above.

As to claim 19, the claim is drawn to a system comprising: memory with instructions encoded thereon; and one or more processors (para 0023, 0010, 0160) that, when executing the instructions, are caused to perform the method of claim 1. Therefore claim 19 is rejected according to claim 1 as above.
As to claim 20, the claim limitations are similar to those of claim 2. Therefore claim 20 is rejected according to claim 2 as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (US 2013/0198807 A1, Herbach hereinafter), in view of Carroll et al. (WO 2016/076904 A1, Carroll hereinafter).
For claims 9 and 18, Herbach does not appear to explicitly teach, however Carroll teaches wherein the requirements comprise at least one of trust score requirements, geography requirements, and government identification requirements (Abstract; para 0018-0019, 0046-0048, 0055 - geo-location, trust score etc. are requirements in deciding authentication steps). Therefore, based on Herbach in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Carroll in the system of Herbach, in order to incorporate multiple requirements or factors to strengthen document access process thereby improving security of the process, as well as incorporating factors to optimize authentication steps thereby improving system efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433